              Case 2:21-cv-01235-VCF Document 13 Filed 09/03/21 Page 1 of 9




 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
 3   DANIEL P. TALBERT, SBN OH 0084088
     Special Assistant United States Attorney
 4   160 Spear Street, Suite 800
     San Francisco, California 94105
 5   Telephone: (510) 970-4860
     Facsimile: (415) 744-0134
 6   E-Mail: Daniel.Talbert@ssa.gov
 7   Attorneys for Defendant
 8

 9

10                                   UNITED STATES DISTRICT COURT
11                                          DISTRICT OF NEVADA
12   LAURA WRIGHT,                                  )
                                                    )   Case No.: 2:21-cv-01235-VCF
13                  Plaintiff,                      )
                                                    )   UNOPPOSED MOTION FOR A FIRST
14          vs.                                     )   EXTENSION OF TIME TO FILE CERTIFIED
                                                    )   ADMINISTRATIVE RECORD AND ANSWER;
15   KILOLO KIJAKAZI,                               )   DECLARATION OF JEBBY RASPUTNIS
     Acting Commissioner of Social Security,        )
16                                                  )   (SECOND REQUEST)
                    Defendant.1                     )
17                                                  )
18

19

20

21

22

23

24
     1
25    Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant to Rule
     25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted, therefore, for
26   Andrew Saul as the defendant in this suit. No further action need be taken to continue this suit by reason
     of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g).
               Case 2:21-cv-01235-VCF Document 13 Filed 09/03/21 Page 2 of 9




 1           Defendant, Kilolo Kijakazi, Acting Commissioner of Social Security (the “Commissioner”), by
 2   and through his undersigned attorneys, hereby moves for a first sixty-day extension of time to file the
 3   Certified Administrative Record (CAR) and answer to Plaintiff’s Complaint. The CAR and answer to
 4   Plaintiff’s Complaint are due to be filed by September 10, 2021.
 5           Defendant makes this request in good faith and for good cause, because the CAR, which must be
 6   filed with the Answer and is necessary to adjudicate the case, is not yet available. The public health
 7   emergency pandemic caused by COVID-19 has significantly impacted operations in the Social Security
 8   Administration’s Office of Appellate Operations (OAO) in Falls Church, Virginia, which is responsible
 9   for producing the CAR that must be filed with the Answer, per 42 U.S.C. §§ 405(g) and (h). As detailed
10   in the attached declarations from Jebby Rasputnis, Executive Director of the OAO, beginning mid-March
11   2020, OAO restricted physical access to the Falls Church building, which impacted the production of
12   CARs because physical access was previously required to produce CARs. OAO has since developed and
13   employed a new business process to produce CARs. Much of the difficulty in producing CARs stemmed
14   from the old process of transmitting hearing recording to vendors for transcription, how the vendors
15   transcribed the recordings, and how the vendors provided the completed transcripts to OAO. OAO
16   changed this process by reworking how the audio files are submitted, seeking additional vendor capacity,
17   and increasing in-house transcription capacity. With these changes, OAO is now able to produce more
18   than 700 transcripts a week, a significant increase over the pre-COVID-19 average of 300-400 hearing
19   transcripts a week.
20           Despite these improvements, OAO still faces a significant backlog of cases due to the combined
21   effects of pandemic-related disruption and a marked increase in district court filings (up almost 800 cases
22   per month, a 54% increase). Overall, the timeframe for delivering a CAR in an individual case has
23   improved. Because of this, OAO is making progress in its backlog of cases. At the end of January 2021
24   OAO had 11,111 pending cases. As of August 9, 2021, OAO had 3,760 pending cases, representing a
25   decrease in our backlog of nearly 7,350 cases over seven months. OAO continues to work on increasing
26   productivity by collaborating with our vendors and searching out and utilizing technological



     Unopposed Mot. for Ext.; No. 2:21-cv-01235-VCF
               Case 2:21-cv-01235-VCF Document 13 Filed 09/03/21 Page 3 of 9




 1   enhancements. Defendant asks this Court for its continued patience as OAO works to increase its
 2   efficiency and production of CARs, reduce the current backlog, and address rising court case filings.
 3   Counsel for Defendant further states that the Office of General Counsel (OGC) is monitoring receipt of
 4   transcripts on a daily basis and is committed to filing Answers promptly upon receipt and review of the
 5   administrative records.
 6           Given the volume of pending cases, Defendant requests an extension in which to respond to the
 7   Complaint until November 9, 2021. If Defendant is unable to produce the certified administrative record
 8   necessary to file an Answer in accordance with this Order, Defendant shall request an additional
 9   extension prior to the due date.
10           On September 2, 2021, the undersigned conferred with Plaintiff’s counsel, who has no opposition
11   to the requested extension. It is therefore respectfully requested that Defendant be granted an extension of
12   time to file the CAR and answer to Plaintiff’s Complaint, through and including November 9, 2021.
13

14

15           Dated: September 3, 2021                     Respectfully submitted,

16                                                        CHRISTOPHER CHIOU
                                                          Acting United States Attorney
17
                                                          /s/ Daniel P. Talbert
18                                                        DANIEL P. TALBERT
                                                          Special Assistant United States Attorney
19

20

21                                                        IT IS SO ORDERED:

22
                                                          HON. CAM FERENBACH
23                                                        UNITED STATES MAGISTRATE JUDGE
                                                                   9-3-2021
24                                                        DATED: ___________________________
25

26



     Unopposed Mot. for Ext.; No. 2:21-cv-01235-VCF
               Case 2:21-cv-01235-VCF Document 13 Filed 09/03/21 Page 4 of 9




 1                                          CERTIFICATE OF SERVICE
 2
             I, the undersigned, am a citizen of the United States and am at least eighteen years of age. My
 3
     business address is 160 Spear Street, Suite 800, San Francisco, California 94105. I am not a party to the
 4
     above-entitled action. On the date set forth below, I caused service of UNOPPOSED MOTION FOR
 5
     A FIRST EXTENSION OF TIME TO FILE CERTIFIED ADMINISTRATIVE RECORD AND
 6
     ANSWER; DECLARATION OF JEBBY RASPUTNIS on the following parties by electronically
 7   filing the foregoing with the Clerk of the District Court using its ECF System, which provides electronic
 8   notice of the filing:
 9
             Marc V. Kalagian
10           marc.kalagian@rksslaw.com

11           Attorney for Plaintiff

12   I declare under penalty of perjury that the foregoing is true and correct.
13
             Dated: September 3, 2021
14

15                                                         /s/ Daniel P. Talbert
                                                           DANIEL P. TALBERT
16                                                         Special Assistant United States Attorney
17

18

19

20

21

22

23

24

25

26



     Unopposed Mot. for Ext.; No. 2:21-cv-01235-VCF
         Case 2:21-cv-01235-VCF Document 13 Filed 09/03/21 Page 5 of 9




                            DECLARATION OF JEBBY RASPUTNIS
                            OFFICE OF APPELLATE OPERATIONS
                            SOCIAL SECURITY ADMINISTRATION

I, JEBBY RASPUTNIS, Executive Director of the Social Security Administration’s Office of
Appellate Operations (OAO), declare and state as follows:

   1) My office is responsible for, among other things, preparing certified copies of

       administrative records (CARs) for Federal court review when claimants appeal the final

       decisions of the Commissioner of Social Security.

   2) Beginning in mid-March of 2020, the Social Security Administration (agency) restricted

       physical access to our buildings because of the COVID-19 pandemic. Since that time,

       OAO has been working to overhaul, redo, refine, and streamline our business processes

       to continue operations and meet our mission to serve the public. Despite many

       challenges in transitioning to a completely new business process, we have reached and

       surpassed pre-pandemic levels of CAR production. Much of the delay and uncertainty in

       the CAR production process has stemmed from how we transmit hearing recordings to

       our vendors, and how our vendors return completed transcripts to us. We have worked

       hard to refine this process as well as implementing new processes, updating vendor

       agreements, and making staffing changes. These included:

          •   reworking how we transmit the audio files to our vendors from a fully in-person

              exchange of CDs and completed transcripts to a now fully direct access and

              electronic exchange of completed transcripts;

          •   seeking additional vendor capacity;

          •   leveraging in-house transcription capacity by establishing a transcription cadre

              with updated technology and working with agency closed captioners; and


Page 1 of 5
          Case 2:21-cv-01235-VCF Document 13 Filed 09/03/21 Page 6 of 9




           •   working to add even more vendor production capacity.

    3) After our newest vendors begin production, we anticipate being able to routinely produce

       over 700 transcripts per week. Prior to the COVID-19 pandemic, we averaged 300-400

       hearing transcriptions per week.

    4) As we worked to transition this workload, and our external vendors, to a fully virtual

       process, the number of new cases filed in federal court also increased. 1 This was a direct

       result of the agency’s initiative to reduce the number of requests for administrative

       review pending before the Appeals Council, the final step of the administrative process.

       While we had planned for this increase, the combined effects of the pandemic-related

       disruptions and the increase in new court filings lead to a significant backlog in CAR

       preparation. However, as a result of our process improvements, increased production

       capacity from our contracted transcription vendors, and the number of new cases filed in

       federal court returning to normal levels, we now have begun reducing our pending

       backlog. At the end of January 2021 we had 11,109 pending cases. As of August 09,

       2021 we had 3,760 pending cases, representing a decrease in our backlog of nearly 7,350

       cases over the last seven months.




1
  In the last quarter of fiscal year 2020 and the first quarter of fiscal year 2021, we averaged more
than 2,257 new case receipts per month, compared to an average of 1,458 new case receipts in
the last quarter of fiscal year 2019 and the first quarter of fiscal year 2020. See also Chief
Justice Roberts’ 2020 Year-End Report on the Federal Judiciary, Appendix Workload of the
Courts, available at https://www.supremecourt.gov/publicinfo/year-end/2020year-endreport.pdf
(“Cases with the United States as defendant grew 16% [in FY20], primarily reflecting increases
in social security cases and prisoner petitions.”)


Page 2 of 5
         Case 2:21-cv-01235-VCF Document 13 Filed 09/03/21 Page 7 of 9




       The following chart shows OAO’s receipts, dispositions 2 and pending CAR workload for

       the last seven months of FY2021.

                              New Court Case
              Time Period                             Dispositions           Pending
                                 Receipts

              JAN 2021              2,636                1,767                11,109

              FEB 2021              1,880                2,312                10,677

              MAR 2021              1,592                2,811                 9,458

              APR 2021              2,169                2,876                 8,751

              MAY 2021              1,298                2,551                 7,498

              JUNE 2021             950                  2,206                 6,242

              JULY 2021             1,202                3,137                 4,307




    5) OAO continues to address the significant workflow fluctuations the agency has

       experienced since approximately March 2020. The following line graph tracks three

       different workflow measures since the beginning of FY2019 and how they intersect:

           a. Green: requests for review decided by the Appeals Council;

           b. Blue: new federal court cases about which the Appeals Council has been notified;

                and

           c. Gold: CARs docketed by the Office of the General Counsel (OGC). 3


2
  While dispositions primarily include CARs for filing with the court, it also includes requests for
remand to the ALJ for further actions, and other actions.
https://www.ssa.gov/appeals/DataSets/08_National_New_Court_Cases_and_Remands.html.
3
  For Appeals Council dispositions (green line) and new federal court case about which the
Appeals Council has been notified (blue line), the graph is based on publicly-available data that
is published quarterly. See https://www.ssa.gov/appeals/publicusefiles.html. The data for CAR
Page 3 of 5
           Case 2:21-cv-01235-VCF Document 13 Filed 09/03/21 Page 8 of 9




         The graph shows the deviation from the average for each of these three workflow

         measures. 4 Notably, this visual representation illustrates the rapid changes that began in

         March 2020 through July 2021.


                  SSA workload impact on Federal court cases
    150.00%

    100.00%

     50.00%

      0.00%

     -50.00%

    -100.00%
                 Jul-19




                 Jul-20




                 Jul-21
               Jun-21
               Jun-19




               Jun-20




               Nov-20
               Nov-18




               Nov-19




               Apr-21
               May-21
               Apr-19
               May-19




               Apr-20
               May-20



               Aug-20




               Dec-20



               Mar-21
               Dec-18




               Aug-19




               Dec-19




               Sep-20




                Jan-21
               Feb-21
                Jan-19
               Feb-19
               Mar-19




               Sep-19




                Jan-20
               Feb-20
               Mar-20




               Oct-20
               Oct-18




               Oct-19




                              AC RR dispos vs. avg   NCCs vs. avg      CARs vs. avg



     6) Due to the volume of work as well as the multiple changes to our business process, we

         have experienced challenges consistently prioritizing the oldest cases first. We are now

         pleased to report that we have provided CARs to OGC for all new court cases, that are

         stored electronically, in which we were notified by OGC prior to December 31, 2020.

         We will continue to establish goals to reach targeted benchmarks for prioritizing the

         oldest cases.

     7) With respect to the small number of our cases, less than 1%, that are kept in paper

         because the claim originated before the inception of our Electronic Disability Collect



docketing (gold line), is drawn from the agency’s internal case tracking systems. All data sets,
while presumed valid, may change subject to updating and ongoing validation.
4
 The averages are calculated since October 2018. By way of example, in March 2020, OGC
docketed about 80% fewer CARs than average, while the Appeals Council acted on about 60%
more requests for review than average.
Page 4 of 5
         Case 2:21-cv-01235-VCF Document 13 Filed 09/03/21 Page 9 of 9




       System, or because the claim involves something other than disability (e.g. denial of

       Retirement or Survivor’s benefits or denial of a request to waive recovery of

       overpayment), we continue to make significant progress. Although we must still process

       these cases by hand 5 and on site, our minimal on-site staff has been able to attend to more

       of these cases, as the backlog of our electronic CARs has declined. In January 2021, we

       had 109 paper claims files pending. Currently, we have 34 paper claims files pending

       and we have provided CARs to OGC for all new court cases that are stored in paper, in

       which we were notified by OGC prior to December 31, 2020.

    8) Although we remain subject to some constraints, we continue to work on increasing

       productivity, and our aged-order case processing, by collaborating with our vendors and

       searching out and utilizing technological enhancements. We ask for continued patience

       as we work to increase our efficiency and production of CARs to reduce the current

       backlog.

In accordance with 28 U.S.C. §1746, I declare under penalty of perjury that the foregoing is true

and correct to the best of my knowledge and belief.



    Dated: August 10, 2021                   ______________________________
                                              /s/
                                             Jebby Rasputnis




5
 Once a paper claims is located and received in OAO’s office, the next step in the process of
creating a CAR is the in-office, in person labor of photocopying or scanning each page of
evidence in the paper file. This can take several hours or days and can only be done in OAO’s
office, where records can be kept confidential with agency photocopying and high-speed
scanning equipment.
Page 5 of 5
